 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9851 Page 1 of 11




 1
     BRIAN BOYNTON                               Lee Gelernt*
 2   Acting Assistant Attorney General           Judy Rabinovitz*
     WILLIAM C. PEACHEY                          Anand Balakrishnan*
 3
     Director                                    Daniel A. Galindo (SBN 292854)
 4   Office of Immigration Litigation            AMERICAN CIVIL LIBERTIES
 5   WILLIAM C. SILVIS                           UNION FOUNDATION
     Assistant Director                          125 Broad St., 18th Floor
 6   Office of Immigration Litigation            New York, NY 10004
 7   SARAH B. FABIAN                             T: (212) 549-2660
     Senior Litigation Counsel                   F: (212) 549-2654
 8   NICOLE N. MURLEY                            lgelernt@aclu.org
 9   Senior Litigation Counsel                   jrabinovitz@aclu.org
     Office of Immigration Litigation            abalakrishnan@aclu.org
10   U.S. Department of Justice                  dgalindo@aclu.org
11   Box 868, Ben Franklin Station
     Washington, D.C. 20044                      Bardis Vakili (SBN 247783)
12   Telephone: (202) 532-4824                   ACLU FOUNDATION OF
13   Fax: (202) 616-8962                         SAN DIEGO & IMPERIAL
                                                 COUNTIES
14 ADAM L. BRAVERMAN                             P.O. Box 87131
15 United States Attorney                        San Diego, CA 92138-7131
   SAMUEL W. BETTWY                              T: (619) 398-4485
16 Assistant U.S. Attorney                       F: (619) 232-0036
17 California Bar No. 94918                      bvakili@aclusandiego.org
   Office of the U.S. Attorney
18 880 Front Street, Room 6293                   Stephen B. Kang (SBN 292280)
19 San Diego, CA 92101-8893                      Spencer E. Amdur (SBN 320069)
   619-546-7125                                  AMERICAN CIVIL LIBERTIES
20 619-546-7751 (fax)                            UNION FOUNDATION
21                                               39 Drumm Street
   Attorneys for Federal Respondents-            San Francisco, CA 94111
22 Defendants                                    T: (415) 343-1198
23                                               F: (415) 395-0950
                                                 skang@aclu.org
24                                               samdur@aclu.org
25
                                                 Attorneys for Petitioners-
26                                               Plaintiffs
27                                               *Admitted Pro Hac Vice
28
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9852 Page 2 of 11




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                        JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         On March 4, 2021, the Court ordered the parties to file a joint status report

13 (JSR) by 3:00 pm on April 7, 2021, in anticipation of the status conference scheduled
14
     at 1:30 pm on April 9, 2021. ECF No. 577. On March 10, 20201, the parties informed
15
16 the Court that they had agreed to enter into settlement talks, ECF No. 578, and on
17 March 11, 2021, the Court stayed all deadlines in the case, but stated that “[t]he stay
18
   of all deadlines does not apply to the Status Conference currently scheduled for April
19
20 9, 2021, or the Joint Status Report to be filed in connection therewith, both are which
21 are confirmed as currently set, nor does it apply to any future status conferences that
22
   may be set.” ECF No. 579. In accordance with these orders of the Court, the parties
23
24 therefore provide the below Joint Status Report.
25
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9853 Page 3 of 11




     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                       DESCRIPTION                             NUMBER
                PROCESS
 5       Election Forms 1                Total number of executed              451 (288 Parents/163
                                         election forms received                    Children)2
 6                                       by the Government
                                            • Number who elect                 264 (160 Parents/104
 7                                              to receive                           Children)
                                                settlement
 8                                              procedures
                                            • Number who                       163 (104 Parents/59
 9                                              waive settlement                    Children)3
                                                procedures
10       Interviews                      Total number of class                            1804
11                                       members who received
                                         interviews
12                                          • Parents who                                  94
                                                received
13                                              interviews
                                            • Children who                                 86
14                                              received
                                                interviews
15       Decisions                       Total number of CFI/RFI                           73 5
                                         decisions issued for
16                                       parents by USCIS
17
     1
      The number of election forms reported here is the number received by the Government as of March 19,
18   2021.
19   2
       The number of children’s election forms is lower than the number of parent election forms because in
     many instances a parent electing settlement procedures submitted an election form on his or her own behalf
20   or opposing counsel e-mailed requesting settlement implementation for the entire family, but no separate
     form was submitted on behalf of the child.
21   3
       The number of children’s waivers is lower because some parents have submitted waivers only for
22   themselves and some parents who have waived reunification also waived settlement procedures and have
     therefore not provided a form for the child.
23   4
       Some individuals could not be interviewed because of rare languages; these individuals were placed in
24   Section 240 proceedings. This number includes credible fear and reasonable fear interviews, as well as
     affirmative asylum interviews.
25   5
       This number is the aggregate of the number of parents whose negative CFI/RFI determinations were
     reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and individuals
26   who were referred to 240 proceedings without interview because of a rare language. This number excludes
     12 cases where a parent already had an NTA from ICE or was already ordered removed by an IJ (which are
27
28

                                                         1                                      18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9854 Page 4 of 11



                                               • Number of parents                          71 6
 1                                                determined to
                                                  establish CF or RF
 2                                                upon review by
                                                  USCIS
 3                                             • Number of parents                           2
                                                  whose CF or RF
 4                                                finding remains
                                                  negative upon
 5                                                review by USCIS
                                           Total number of CFI                              73 7
 6                                         decisions issued for
                                           children by USCIS
 7                                             • Number of                                  73 8
                                                  children
 8                                                determined to
                                                  establish CF by
 9                                                USCIS
                                               • Number of                                   0
10                                                children
                                                  determined not to
11                                                establish CF by
                                                  USCIS
12                                         Total number of                                  24
                                           affirmative asylum
13                                         decisions by USCIS
                                               • Number of parents                           3
14                                                granted asylum by
                                                  USCIS
15                                             • Number of parents                           5
16                                                referred to
                                                  immigration court
17                                             • Number of                                   49
                                                  children granted
18                                                asylum by USCIS
19
20   included in the interview totals).
21   6
      This number includes parents who received positive CF/RF determinations upon reconsideration, parents
     who received a Notice to Appear based on their child’s positive CF determination, and parents who were
22   placed in Section 240 proceedings due to a rare language.
     7
      This number is the aggregate of the number of children who received a positive CF determination, the
23   number of children who received a negative CF determination, and children who were referred to 240
24   proceedings without interview because of a rare language.
     8
       This number includes children who received a positive CF determination, children who received a Notice
25   to Appear as a dependent on their parent’s positive CF determination, and children who were placed in
     Section 240 proceedings due to a rare language.
26   9
         This number includes children granted asylum as a dependent on their parent’s asylum application.
27
28

                                                          2                                       18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9855 Page 5 of 11



                                             • Number of                   12
 1                                               children
                                                 referred/returned
 2                                               to immigration
                                                 court
 3
      Removals                            Number of class             104 Parents 10
 4                                        members who have been
                                          returned to their country
 5                                        of origin as a result of
                                          waiving the settlement
 6                                        procedures

 7
           B. The President’s February 2, 2021 “Executive Order on the Establishment
 8            of Interagency Task Force on the Reunification of Families”
 9
               As noted in the parties’ March 10 filing, the parties have entered into
10
11 settlement negotiations which remain ongoing, and the Task Force is continuing its
12 work both in parallel and in conjunction with these settlement discussions. ECF No.
13
     578. The parties are discussing settlement issues among themselves on a regular
14
15 basis, and the next formal Settlement Conference with Judge Dembin is scheduled
16 on April 14, 2021. Issues previously reported on by Defendants in joint status reports
17
     are now instead being addressed as part of the ongoing settlement negotiations.
18
19
     ///
20
21
     ///
22
23
     ///
24
25
26
27   10
          This number is as of March 31, 2021.

28

                                                      3                         18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9856 Page 6 of 11




 1 II.      MS. L. PLAINTIFFS’ POSITION
 2        A. Steering Committee Outreach to Sponsors and Parents of Children of
 3           Expanded Class Members
 4
            The government has provided eleven lists identifying 1,134 children of
 5
     expanded class members. The government has also identified 64 “recategorized”
 6
     deported parents from the original class, who the Steering Committee has sought to
 7
     contact as part of its efforts to reach members of the expanded class.11 The
 8
     Steering Committee’s recent efforts have been targeted at locating the parents of
 9
     this group of 1,198 (1,134 plus 64) children. 12
10
            Of these 1,198 children, for 753 the Steering Committee has reached the
11
     parents (or their attorneys), or otherwise resolved the cases. This represents an
12
     increase of 61 children’s parents since our last status report. We describe below
13
     the status of our continuing efforts to reach the parents of the remaining 445
14
     children, down from 506 in the last status report.
15
            The parents of 445 children fall into three groups. First, there are
16
     approximately 302 children whose parents are believed to have been removed from
17
     the United States following separation from their children, and our efforts to locate
18
     them in their country of origin are ongoing. Second, there is a group of
19
     approximately 129 children whose parents are believed to be in the United States,
20
     and efforts to locate them in the United States are also ongoing. Third, there is a
21
22   11
       In its portion of the December 12, 2018 Joint Status Report, the government disclosed the
     existence of what we call the “Recategorized Original Class”, i.e., members of the original class
23   who were not identified as part of the government’s initial disclosures in the summer of
     2018. The government only provided contact information for this group in February 2019, after
24   the Steering Committee’s efforts to contact original class members had concluded – and so, as a
25   logistical matter, the Steering Committee has conducted outreach to the 64 parents in this group
     who were deported following separation from their children, as part of the Steering Committee’s
26   efforts to contact expanded class members.
            Because some of the parents of these children entered with more than one
            12
27 child, there are 1,082 parents in this combined group.
28

                                                     4                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9857 Page 7 of 11




 1 group of 14 children for whom the government has not provided a phone number
 2 for the parent, child, sponsor or attorney. This group previously numbered 16.
 3        Steering Committee Efforts to Locate Parents
 4        First, as previously reported, the Steering Committee attempts to reach all
 5 parents, sponsors and attorneys by telephone. The Steering Committee has
 6 renewed these efforts and had been engaged in an effort to reach parents, where
 7 possible, by using the additional contact information provided by the government
 8 in late 2020 from databases of the Executive Office for Immigration Review and
 9 U.S. Customs and Immigration Enforcement. This information includes phone
10 numbers that had not previously been disclosed for children and parents, as well as
11 contact information for a number of attorneys.
12        Where those efforts are not successful, the Steering Committee has engaged
13 in time-consuming and arduous on-the-ground searches for parents. These on-the-
14 ground searches have been focused abroad in the countries of origin of parents who
15 were removed from the United States following separation from their children.
16 These searches are ongoing by members of the Steering Committee, and we have
17 recently devoted additional resources to these efforts. As previously reported, on-
18 the-ground searches for separated parents are ongoing when it is safe to do so, but
19 are limited and in some cases cannot take place due to risks associated with the
20 COVID-19 pandemic.
21        Also, as previously reported, the Steering Committee has established toll-
22 free telephone numbers in the United States, Guatemala, Honduras, Mexico and El
23 Salvador to receive inbound phone calls from potential members of the expanded
24 class. The Steering Committee has distributed this number both by email and U.S.
25 Mail to a number of non-governmental organizations and other community
26 organizations in the United States, who may be able to help us locate parents
27 because they work in the communities these parents are likely to have contact with.
28

                                             5                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9858 Page 8 of 11




 1 In addition, the Steering Committee sent letters in Spanish and English to
 2 approximately 1,600 addresses provided by the government for the potential class
 3 members that the Steering Committee has not yet reached. These letters explain
 4 our role in this action and invite parents to contact the Steering Committee to call
 5 these toll-free numbers. The Steering Committee continues to monitor voicemail
 6 boxes reachable via these toll-free numbers, and plans to renew its mailing effort
 7 with the new address information received for children and their attorneys from the
 8 government.
 9        Additionally, as previously reported, the Steering Committee has undertaken
10 broad-based media outreach efforts to publicize the toll-free phone numbers
11 created by the Steering Committee in Spanish language media. The Steering
12 Committee has also arranged for advertisements on Spanish language radio in
13 Central America. Those advertisements have begun airing. The Steering
14 Committee continues to work to identify opportunities to broadly disseminate the
15 toll-free numbers through various media to maximize visibility to potential Ms. L.
16 class members, including seeking to collaborate on such media outreach initiatives
17 with other non-profit organizations.
18        The Steering Committee also receives additional contact information for a
19 limited number of families from third parties, including a number of non-
20 governmental organizations. The Steering Committee uses that information to re-
21 attempt telephonic communication with all families for whom new contact
22 information has become available, in addition to the efforts underway using new
23 information provided by the government as described above.
24
25
26
27
28

                                              6                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9859 Page 9 of 11



        III.   MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 1
 2         The parties continue to work together to implement the Settlement Agreement

 3 approved on November 15, 2018. Class counsel are providing the Government with
 4
     signed waiver forms as they are received from class members, and class counsel are
 5
 6 continuing to work on outreach efforts to class members who may qualify for relief
 7 under the settlement. The parties continue to meet and confer on issues related to
 8
   settlement implementation as they arise.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             7                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9860 Page 10 of 11




     DATED: April 7, 2021            Respectfully submitted,
 1
 2
                                     /s/ Lee Gelernt
 3                                   Lee Gelernt*
 4                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
 5                                   Daniel A. Galindo (SBN 292854)
 6                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 7                                   125 Broad St., 18th Floor
 8                                   New York, NY 10004
                                     T: (212) 549-2660
 9                                   F: (212) 549-2654
10                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
11                                   abalakrishnan@aclu.org
12                                   dgalindo@aclu.org
13                                   Bardis Vakili (SBN 247783)
14                                   ACLU FOUNDATION OF SAN DIEGO
                                     & IMPERIAL COUNTIES
15                                   P.O. Box 87131
16                                   San Diego, CA 92138-7131
                                     T: (619) 398-4485
17                                   F: (619) 232-0036
18                                   bvakili@aclusandiego.org
19
                                     Stephen B. Kang (SBN 292280)
20                                   Spencer E. Amdur (SBN 320069)
                                     AMERICAN CIVIL LIBERTIES UNION
21
                                     FOUNDATION
22                                   39 Drumm Street
                                     San Francisco, CA 94111
23
                                     T: (415) 343-1198
24                                   F: (415) 395-0950
                                     skang@aclu.org
25
                                     samdur@aclu.org
26
                                     Attorneys for Petitioners-Plaintiffs
27                                         *Admitted Pro Hac Vice
28

                                       8                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 585 Filed 04/07/21 PageID.9861 Page 11 of 11




 1                                   BRIAN BOYNTON
                                     Acting Assistant Attorney General
 2
                                     WILLIAM C. PEACHEY
 3                                   Director
                                     WILLIAM C. SILVIS
 4
                                     Assistant Director
 5
 6                                   /s/ Sarah B. Fabian
                                     SARAH B. FABIAN
 7                                   Senior Litigation Counsel
 8                                   NICOLE N. MURLEY
                                     Senior Litigation Counsel
 9                                   Office of Immigration Litigation
10                                   Civil Division
                                     U.S. Department of Justice
11                                   P.O. Box 868, Ben Franklin Station
12                                   Washington, DC 20044
                                     (202) 532-4824
13                                   (202) 616-8962 (facsimile)
14                                   Sarah.B.Fabian@usdoj.gov

15                                   Attorneys for Respondents-Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       9                           18cv428 DMS MDD
